We concur.
I definitely think that the giving of instruction No. 7 was error. I think there must be some evidence from which the jury could infer that the defendant might in this case not have himself taken the money but that he aided and abetted in its taking. I find no such evidence. Surely the mere accessibility of the money to others besides the defendant is not evidence from which it could be inferred that defendant procured one or all of those others to take *Page 9 
the money or that they induced him to take it. Such would be not even a conjecture but a wild guess founded only on the fact that they had accessibility to the money. Were it not for the fact that defendant left without asking for his pay and left his hotel, staying in Ogden until his train left on Saturday afternoon — rather powerful circumstances taken in connection with his accessibility to the money — there would not be sufficient evidence to convict him. This conduct on his part singles him out from all the rest as the guilty party. There is no evidence that he got someone to aid him or that some other got him to aid. Therefore, I think instruction No. 7 erroneous.
A more difficult question is: Was it prejudicial? I am not one to conjure up every imaginable mental process that a juror may be subject to in order to hold that an abstract instruction is prejudicial. I think we must presume reasonableness in jurymen and assume that their minds work along commonsense and reasonable lines. Certainly where abstract instructions, not applicable to any facts in evidence, are given and no reasonable mind would be invited by such instruction to be misled it would not be prejudicial. I cannot see how any reasonable mind would, if it had a reasonable doubt as to defendant's guilt, have then come to the conclusion that there must have been evidence of some one aiding him and that this dispelled the reasonable doubt. The jurors must, of necessity, have ignored an instruction which, if it aroused inquiry as to whether there was some one aiding and abetting, must have resulted in finding no such evidence. The conclusion is therefore that the jurors came to their decision that defendant was guilty beyond a reasonable doubt purely from the evidence of the taking plus his accessibility plus his conduct on the morning when he left without calling for his wages.
MOFFAT, J., deceased. *Page 10